Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This office action is in response to the amendment filed on 05/15/2022. Claims 1 – 25 have been amended. Claims 1 – 25 are pending for consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) dated 04/11/2022 and 06/13/2022 have been received and considered.

Response to Arguments
Rejection under 101 is withdrawn based on the presented amendments to claims 1 and 16. Rejection under 112 is withdrawn based on the amendments to claims 1 – 25. 
Applicant's arguments/remarks filed on 05/15/2022 (hereafter Remarks) have been fully considered but they are not persuasive.
On p. 9 of the Remarks Applicant stated that Sardesai fails to describe or suggest, "receive a data block that is yet to be committed to a blockchain ledger of the computing system, where the data block comprises a full-step hash of a blockchain transaction and a reduced-step hash of the blockchain transaction; and a hardware processor configured to verify the data block against a current state of the blockchain ledger via execution of a reduced hash verification based on the reduced-step hash of the blockchain transaction included in the data block."Page 9 of 11 
Examiner respectfully disagrees. The limitation receive a data block that is yet to be committed to a blockchain ledger of the computing system, is disclosed by Sardesai in the following way: (Sardesai, in Para. [0003] discloses “Each blockchain node (such as a computer system connected to a network supporting blockchain technology) can receive and use a copy of the blockchain”)
 where the data block comprises a full-step hash of a blockchain transaction and a reduced-step hash of the blockchain transaction; The full-step hash is met by an original root hash of Sardesai, and rejection of the reduced-step hash is relied upon Luo as addressed bellow. (Sardesai, in Para. [0061] discloses “the server(s) generate a summary block and a padding block according to the data in the plurality of selected blocks and an original root hash included in the plurality of selected blocks and other blocks of the blockchain.” Sardesai, in Para. [0065] discloses “The summary block also can include hashes of transaction data from the plurality of selected blocks.”)
and a hardware processor configured to verify the data block against a current state of the blockchain ledger via execution of a reduced hash verification based on the reduced-step hash of the blockchain transaction included in the data block.  The last limitations are disclosed by Sardesai in Para. [0065, 0071] as indicated in the OA bellow. 
Rejection of the limitation ‘reduced-step hash’ is relied upon Luo as noted in the OA Luo, in left column, Para. 2.1, p.736, discloses “many supervised hashing methods have been proposed and they usually divide the learning of hash codes and hash function into two individual steps, the so-called two-step hashing methods.”
On p. 10 of the Remarks Applicant stated that In Claim 1, a new block (uncommitted to the blockchain) is verified and then committed to the blockchain using an approximate hash verification based on a reduced step hash. Sardesai fails to describe this process. Moreover, Applicant is not aware of another reference that performs this process, as existing blockchain networks / ledgers require full hash verification for a block to be added to the ledger. In contrast, in Claim 1, a block that is yet to be committed, can be verified and committed to the blockchain ledger using an approximate / reduced-step hash verification.
Examiner respectfully disagrees. The ‘approximate/reduced-step’ hashing method is disclosed in Para. [0139] as a method based on a reduced ‘predetermined’ number of hashing function application. This method relates to application of an iterative hashing algorithm reviewed and disclosed by Luo in sec. 2. The verification of the hash blocks is disclosed by Sardesai in Para. [0025, 0074] as noted in the OA. Therefore, a combination of Sardesai-Luo teaches the disputed limitation of claim 1.
Accordingly, rejection under 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 8 – 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sardesai et al. (US 2020/0204349) (hereafter Sardesai) and in view of X. Luo et al. (Proceedings SIGIR, July 8-12, 2018, Ann Arbor, MI, USA, pp.735-744) (hereafter Luo).

Regarding claim 1 Sardesai teaches:  A computing system comprising: a network interface configured to receive a data block that is yet to be committed to a blockchain ledger of the computing system (Sardesai, in Para. [0025] discloses “server can also include one or more mass storage devices, one or more power supplies, one or more wired or wireless network interfaces” Sardesai, in Para. [0053] discloses “a database management system 246 (which can manage a database, such as database 112, that can be used for storing and organizing data of the blockchain described herein).”),
where the data block comprises a full-step hash of a blockchain transaction 
[and a reduced-step hash] 
of the blockchain transaction; and a hardware processor configured to verify the data block against a current state of the blockchain ledger via execution of a reduced hash verification [based on the reduced-step hash] of the blockchain transaction included in the data block (Examiner note: data block is met by summary and/or pudding block, i.e., data block comprising additional specified information) (Sardesai, in Para. [0009] discloses “a combined technical solution of: (1) by removing selected blocks, such as blocks that are considered obsolete by the systems, and (2) replacing the removed selected blocks with summary and padding blocks that maintain data integrity and at least some information associated with the removed blocks” Sardesai, in Para. [0025] discloses “the server(s) verify the summary block and the padding block by generating and utilizing an intentional collision with the padding block at a part in the padding block hashed with a relatively weak hashing algorithm that has less collision resistance than any other hashing algorithm used with the blockchain.” Sardesai, in Para. [0054] discloses “The information can then be provided to another device based on any of a variety of events, including being sent as part of a header during a communication, sent upon request”),
and in response to a success of the approximate hash verification. commit the data block including the blockchain transaction to a hash-linked chain of data blocks the blockchain ledger of the computing system (Examiner note: committing data blocks is met by block operations such as block replacement, removing etc.) (Sardesai, in Para. [0074] discloses “each of the peer nodes can perform its own verification of the summary block and the padding block as in step 316. Verification can occur after the collision is found and used in the padding block. Once summary and padding blocks are submitted to the network, the validation process can check to determine if the hash is correct and previous-block-header hash is correct. Implicit consensus can occur once the majority of nodes accepts the replacement blocks as valid”).
Sardesai fails to explicitly teach: and a reduced-step hash
based on the reduced-step hash
Luo from the analogous technical field teaches: and a reduced-step hash
based on the reduced-step hash
(Examiner note: the reduced-step hash is met by the one-step hashing algorithm of Luo’s using a control over a hashing operation) (Luo, in left column, Para. 2.1, p.736, discloses “many supervised hashing methods have been proposed and they usually divide the learning of hash codes and hash function into two individual steps, the so-called two-step hashing methods.” Luo, on p.736, in right column, 3d Para, discloses “In this paper, our proposed method has three variants, i.e., one-step FSSH named FSSH_os and two-step FSSH named FSSH_ts and FSSH_deep” Luo, on p.736, in right column, 1st Para, discloses “the other hashing algorithms that learn the hash codes and hash function simultaneously as one-step hashing methods.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sardesai, in view of the teaching of Luo which discloses reduced step hashing methods which could be combined with the blockchain hashing procedure of Sardesai in order to improve and speed up hash verification of data blocks in chains (Luo, left column Para. 2.1, p.736, right column,1st, 3d Para, p.736).

Regarding claim 2 Sardesai, as modified by Luo, further teaches: The computing system of claim 1, wherein the full-step hash of the blockchain transaction is generated by application of a function a first predetermined number of times and the reduced-step hash of the blockchain transaction is generated by application of the function a second predetermined number of times that is less than the first predetermined number of times (Examiner note: number of hashing function applications is controlled by a choice of the hashing algorithm; within a given algorithm a number of hashing is controlled by Merkel Tree technology; the number of times for the function application is met by the management of blocks 401-409 controlling all transactions) (Sardesai, in Para. [0071] discloses “the server(s) verify the summary block and the padding block by generating and utilizing an intentional collision with the padding block at a part in the padding block hashed with a relatively weak hashing algorithm that has less collision resistance than any other hashing algorithm used with the blockchain” Sardesai, in Para. [0079] discloses “blocks of a blockchain, such as blocks 401-409, can be linked by hashing all transactions in the blocks and concatenating and hashing all subsequent hashes in a pairwise fashion such a through a Merkle Tree. Such actions can be a part of operation 452. The result of operation 452 is at least one respective hash value for each of selected blocks 402-408.”).

Regarding claim 3 Sardesai, as modified by Luo, further teaches: The computing system of claim 1, wherein the full-step hash of the blockchain transaction is generated by application of a function a first predetermined number of times and the reduced-step hash of the blockchain transaction is generated by application of the function a second predetermined number of times that is less than the first predetermined number of times (Examiner note: storage of transactions/instructions such as a storage request in a data block associated with a Merkle tree is met by using leaf nodes of Merkle tree comprising single transactions, i.e., storage request, in a single block) (Sardesai, in Para. [0063] discloses “The Merkle Tree is a hash tree where leaf nodes can include individual transactions in of a single block of a blockchain.” Sardesai, in Para. [0024] discloses “Computer readable storage media, as used herein, refers to physical or tangible storage (as opposed to signals) and includes without limitation volatile and non-volatile, removable and non-removable media implemented in any method or technology for the tangible storage of information such as computer-readable instructions, data structures, program modules or other data.”).

Regarding claim 4 Sardesai, as modified by Luo, further teaches: The computing system of claim 1, wherein the hardware processor is further configured to determine whether to perform a full-step hash verification or the reduced-step hash verification (Examiner note: the determination of the hashing algorithm by a server is met by utilizing a specified hashing algorithm after verifying the summary and the padding blocks by a servers) (Sardesai, in Para. [0071] discloses “the server(s) verify the summary block and the padding block by generating and utilizing an intentional collision with the padding block at a part in the padding block hashed with a relatively weak hashing algorithm that has less collision resistance than any other hashing algorithm used with the blockchain” Sardesai, in Para. [0071] further discloses “The relatively weak hashing algorithm can be or include any relatively weak hashing algorithm such as a MD5 or MD4 hashing algorithm. The verifying of the summary block and the padding block by utilizing the intentional collision can occur periodically at predetermined time periods or it can happen sporadically in some embodiments such as after a certain number of updates to the blockchain.”)  based on a blockchain policy (Examiner note: blockchain policy is met by relevant computer instructions as stated in Para. [0140]) (Sardesai, in Para. [0022] discloses “It is understood that each block of the block diagrams or operational illustrations, and combinations of blocks in the block diagrams or operational illustrations, can be implemented by means of analog or digital hardware and computer program instructions”).

Regarding claim 5 Sardesai teaches: The computing system of claim 1, wherein the reduced-step hash verification comprises [generating a corresponding reduced- step hash] of the blockchain transaction for verification without generation of the full-step hash of theblockchain transaction (Sardesai, in Para. [0071] discloses “the server(s) verify the summary block and the padding block by generating and utilizing an intentional collision with the padding block at a part in the padding block hashed with a relatively weak hashing algorithm that has less collision resistance than any other hashing algorithm used with the blockchain”).
Sardesai fails to explicitly teach: generating a corresponding reduced- step hash
Luo from the analogous technical field teaches: generating a corresponding reduced- step hash (Luo, on p.736, in right column, 3d Para, discloses “In this paper, our proposed method has three variants, i.e., one-step FSSH named FSSH_os and two-step FSSH named FSSH_ts and FSSH_deep”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sardesai, in view of the teaching of Luo which discloses reduced step hashing methods which could be combined with the blockchain hashing procedure of Sardesai in order to improve and speed up hash verification of data blocks in chains (Luo, p.736, right column, 3d Para).

Regarding claim 8, claim 8 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 8 and rejected for the same reasons.

Regarding claim 9, claim 9 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 15, claim 1 discloses a medium that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 15 and rejected for the same reasons.

Claims 6, 7, 13, 14, 16, 17, 19 – 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sardesai et al. (US 2020/0204349) (hereafter Sardesai), in view of X. Luo et al. (Proceedings SIGIR, July 8-12, 2018, Ann Arbor, MI, USA, pp.735-744) (hereafter Luo), and in view of Madl et al. (US 2020/0252202) (hereafter Madl).

Regarding claim 6 Sardesai as modified by Luo fails to explicitly teach: The computing system of claim 1, wherein the hardware processor is further onfigured to, in response to a failure of the reduced- step hash verification, commit the data block to the blockchain ledger with an indicator that the verification of the blockchain transaction failed.
Madl from the analogous technical field teaches: The computing system of claim 1, wherein the hardware processor is further onfigured to, in response to a failure of the reduced- step hash verification, commit the data block to the blockchain ledger with an indicator that the verification of the blockchain transaction failed (Madl, in Para. [0036] discloses “The service may then use the data hash to verify the validity of the data in the scalable database” Madl, in Para. [0053] discloses “The client node 260 may initiate the transaction 291 by constructing and sending a request to the peer node 281, which is an endorser. The transaction proposal 291 may include a request to store information about execution results of a sub-component of a software model.” Madl, in Para. [0082] discloses “If a transaction fails, that is, if the committing peer finds that the read-write set does not match the current world state in the state database 724, the transaction ordered into a block will still be included in that block, but it will be marked as invalid, and the state database 724 will not be updated.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sardesai, as modified by Luo, in view of the teaching of Madl which discloses transactions, i.e. storage, verification and marking the failed transactions as invalid, in order to improve security of data management of Sardesai/Luo (Madl, [0036, 0053, 0082]).

Regarding claim 7 Sardesai as modified by Luo fails to explicitly teach: The computing system of claim 1, wherein the hardware processor is configured to store the reduced-step hash verification in the data block of the hash-linked chain of blocks and store a file included in the blockchain transaction within an off-chain storage device.
Madl from the analogous technical field teaches: The computing system of claim 1, wherein the hardware processor is configured to store the reduced-step hash verification in the data block of the hash-linked chain of blocks and store a file included in the blockchain transaction within an off-chain storage device (Madl, in Para. [0036] discloses “The service may then use the data hash to verify the validity of the data in the scalable database” Madl, in Para. [0067] discloses “Meanwhile, the actual data files may be stored in an off-chain storage such as a database or the like, which is accessible to the nodes of a blockchain.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sardesai, as modified by Luo, in view of the teaching of Madl which discloses controllable storage in off-chain location in order to improve security of data management of Sardesai/Luo (Madl, [0036, 0067]).

Regarding claim 13, claim 13 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 8 discloses a method that is substantially equivalent to the system of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 16 Sardesai teaches: A computing system comprising: a hardware processor configured to receive a plurality of [reduced-step hash values] and a plurality of full-step hash values (Examiner note: operations with reduced and full step hashes are met by operations with hashes based on different algorithms) (Sardesai, in Para. [0071] discloses “the server(s) verify the summary block and the padding block by generating and utilizing an intentional collision with the padding block at a part in the padding block hashed with a relatively weak hashing algorithm that has less collision resistance than any other hashing algorithm used with the blockchain”)
[of a plurality of blockchain transactions which have yet to be committed to a blockchain ledger, respectively, and arrange the plurality of reduced-step hash values of the plurality of blockchain transactions within a data block based on time information; and a network interface configured to broadcast the data block with the plurality of ordered reduced-step hash values to a plurality of blockchain peer nodes of the blockchain ledger,] 
wherein a full-step hash value of a blockchain transaction is generated by application of a function a first predetermined number of times and a reduced-step hash value of a blockchain transaction is generated by application of the function a second predetermined number of times that is less than the first predetermined number of times (Examiner note: number of hashing function applications is controlled by a choice of the hashing algorithm; within a given algorithm a number of hashing is controlled by Merkel Tree technology; choice of the number of the function application times is met by the management of blocks 401-409 controlling all transactions) (Sardesai, in Para. [0071] discloses “The relatively weak hashing algorithm can be or include any relatively weak hashing algorithm such as a MD5 or MD4 hashing algorithm.” Sardesai, in Para. [0079] discloses “blocks of a blockchain, such as blocks 401-409, can be linked by hashing all transactions in the blocks and concatenating and hashing all subsequent hashes in a pairwise fashion such a through a Merkle Tree. Such actions can be a part of operation 452. The result of operation 452 is at least one respective hash value for each of selected blocks 402-408.”).
Sardesai fails to explicitly teach: reduced-step hash values of the plurality of blockchain transactions
Luo from the analogous technical field teaches: reduced-step hash values of the plurality of blockchain transactions (Luo, on p.736 in left column, Para. 2.1, discloses “many supervised hashing methods have been proposed and they usually divide the learning of hash codes and hash function into two individual steps, the so-called two-step hashing methods.” Luo, on p.736, in right column, 3d Para, discloses “In this paper, our proposed method has three variants, i.e., one-step FSSH named FSSH_os and two-step FSSH named FSSH_ts and FSSH_deep”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sardesai, in view of the teaching of Luo which discloses reduced step hashing methods which could be combined with the blockchain hashing procedure of Sardesai in order to improve and speed up hash verification of data blocks in chains (Luo, p.736, left column Para. 2.1, p.736, right column, 3d Para.) 
Sardesai as modified by Luo fails to explicitly teach: of a plurality of blockchain transactions which have yet to be committed to a blockchain ledger, respectively, and arrange [the plurality of reduced-step hash values of the plurality of blockchain transactions] within a data block based on time information; and a network interface configured to broadcast the data block with the plurality of ordered reduced-step hash values to a plurality of blockchain peer nodes of the blockchain ledger
Madl from the analogous technical field teaches: of a plurality of blockchain transactions which have yet to be committed to a blockchain ledger, respectively, (Examiner note: plurality of blockchain transactions is met by a plurality of protocols comprising variety of blockchain information) (Madl, in Para. [0099] discloses “the information sent between various modules can be sent between the modules via at least one of: a data network, the Internet, a voice network, an Internet Protocol network, a wireless device, a wired device and/or via plurality of protocols.” Madl, in Para. [0053] discloses “The transaction proposal 291 is a request to invoke a chaincode function so that data can be read and/or written to the ledger (i.e., write new key value pairs for the assets).”), and arrange [the plurality of reduced-step hash values of the plurality of blockchain transactions] within a data block based on time information; (Examiner note: the reduced-step hash of blockchain data is disclosed by Luo, as stated above; the time information is disclosed in Para. [0145] as a timestamp; arrangement within a block is met by component arrangements in a predefined configurations) (Madl, in Para. [0056] discloses “The transaction may contain the read/write sets, the endorsing peers signatures and a channel ID, as well as the timestamp information and multi-party process information described herein such as an identification of the current step executed, send and receive events performed during the step, and the like” Madl, in Para. [0104] discloses “It will be readily understood that the components of the application, as generally described and illustrated in the figures herein, may be arranged and designed in a wide variety of different configurations.”); and a network interface configured to broadcast the data block [with the plurality of ordered reduced-step hash values] to a plurality of blockchain peer nodes of the blockchain ledger (Madl, in Para. [0073] discloses “the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 652 and 656 to a blockchain peer (i.e., server 654).” Madl, in Para. [0069] discloses “the method may further include transmitting the determination of the validity of the digital record to a computing system associated with the request.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sardesai, as modified by Luo, in view of the teaching of Madl which discloses transactions, i.e. storage, verification as well as data block arrangements, in order to improve security of Sardesai/Luo by data transmission and management (Madl, [0053, 0056, 0069, 0073, 0099, 0104]).

Regarding claim 17 Sardesai in view of Madl fails to explicitly teach: The computing system of claim 16, wherein the function comprises a non-linear hash function that is applied to content within the blockchain transaction.
Luo from the analogous technical field teaches: The computing system of claim 16, wherein the function comprises a non-linear hash function that is applied to content within the blockchain transaction (Examiner note: a function is identified in Para [0064] as a hashing function) (Luo, on p. 737, left column, 2d Para discloses “As kernelization can better capture the underlying nonlinear structure from the original features, it has become a popular and powerful technique in supervised hashing literature”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sardesai, as modified by  Madl, in view of the teaching of Luo which discloses hashing methods comprising treatment nonlinear structures, thus required nonlinear functionality at kernel level, in order to improve hashing operations of Sardesai (Luo, p. 737, left column, 2d Para).

Regarding claim 19 Sardesai, as modified by Luo and Madl, further teaches: The computing system of claim 16, wherein the hardware processor is configured to arrange the plurality of reduced-step values within the data block in a chronological order of in which they were received (Sardesai, in Para. [0003] discloses “Blockchain ledgers can constantly grow, and blocks of a blockchain are often recorded and added to the ledger in chronological order in the network.” Sardesai, in Para. [0061] discloses “the server(s) generate a summary block and a padding block according to the data in the plurality of selected blocks and an original root hash included in the plurality of selected blocks and other blocks of the blockchain.”).

Regarding claim 20 Sardesai, as modified by Luo and Madl, further teaches: The computing system of claim 16, wherein the hardware processor is further configured to store the plurality of full-step values with the plurality of reduced-step hash values in the data block block (Sardesai, in Para. [0025] discloses “server can also include one or more mass storage devices, one or more power supplies, one or more wired or wireless network interfaces” Sardesai, in Para. [0053] discloses “a database management system 246 (which can manage a database, such as database 112, that can be used for storing and organizing data of the blockchain described herein).”).

Regarding claim 21, claim 21 discloses a method that is substantially equivalent to the system of claim 16. Therefore, the arguments set forth above with respect to claim 16 are equally applicable to claim 21 and rejected for the same reasons.

Regarding claim 22, claim 22 depended on claim 21 discloses a method that is substantially equivalent to the system of claim 17 dependent on claim 16. Therefore, the arguments set forth above with respect to claim 17 are equally applicable to claim 22 and rejected for the same reasons.

Regarding claim 24, claim 24 depended on claim 21 discloses a method that is substantially equivalent to the system of claim 19 dependent on claim 16. Therefore, the arguments set forth above with respect to claim 19 are equally applicable to claim 24 and rejected for the same reasons.

Regarding claim 25, claim 25 depended on claim 21 discloses a method that is substantially equivalent to the system of claim 20 dependent on claim 16. Therefore, the arguments set forth above with respect to claim 20 are equally applicable to claim 25 and rejected for the same reasons.

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sardesai et al. (US 2020/0204349) (hereafter Sardesai), in view of X. Luo et al. (Proceedings SIGIR, July 8-12, 2018, Ann Arbor, MI, USA, pp.735-744) (hereafter Luo), in view of Madl et al. (US 2020/0252202) (hereafter Madl), and in view of Slick et al. (US 2004/0111610) (hereafter Slick).

Regarding claim 18 Sardesai as modified by Luo and Madl fails to explicitly teach: The computing system of claim 16, wherein a length of a data value created by a full-step hash operation on the blockchain transaction is equal to a length of a data value created by a reduced-step hash operation on the blockchain transaction.
Slick from the analogous technical field teaches: The computing system of claim 16, wherein a length of a data value created by a full-step hash operation on the blockchain transaction is equal to a length of a data value created by a reduced-step hash operation on the blockchain transaction (Examiner note: data length generated by hashing can be set by user thus making equal for different hashing algorithms) (Slick, in Para [0059] discloses “The hash of the printer's public key is also accessible, in human-readable format, as a field in a test page, which is initiated by user input from a control panel on the printer.” Slick, in Para [0063] discloses “Data length field 52 contains the length, in bytes, of the data payload contained in data payload field 53. Data payload field 53 contains data that is transferred with the request” Slick, in Para [0075] discloses “Total Header Length 513 is a 32-bit field that contains the length of the entire Secure Print header, in bytes, from the beginning of the Secure Print File Identifier (501) through the end of the header hash (reference numeral 555 of FIG. lOC). This value can be used to locate the beginning of the Payload Data” Slick, in Para [0075] discloses “Payload Data Length 516 is a field that contains an optional 32-bit value that describes the total size of the Payload Data section of the Secure Print file.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sardesai, as modified by Luo and Madl, in view of the teaching of Slick which discloses user initiated format of the hashed data values in order to improve security of Sardesai/Luo/Madl by setting the required hashed data field length (Slick, [0059, 0063, 0075]).

Regarding claim 23, claim 23 dependent on claim 21 discloses a method that is substantially equivalent to the system of claim 18 dependent on claim 16. Therefore, the arguments set forth above with respect to claim 18 are equally applicable to claim 23 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, Wang (US 11151276).
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vladimir I. Gavrilenko/Examiner, Art Unit 2431         

/TRANG T DOAN/Primary Examiner, Art Unit 2431